759 N.W.2d 403 (2009)
Robert HUNTER and Lorie Hunter, Plaintiffs-Appellees,
v.
Tammy Jo HUNTER, Defendant-Appellant, and
Jeffrey Hunter, Defendant.
Docket No. 136310. COA No. 279862.
Supreme Court of Michigan.
January 30, 2009.

Order
On order of the Chief Justice, the motion by plaintiffs-appellees for extension to *404 January 20, 2009 of the time for filing their brief on appeal is considered and it is GRANTED. The motion by the California Women's Law Center and others for leave to file a brief amicus curiae is considered and it is GRANTED. The motion for temporary admission of Amal Bass is considered and it is GRANTED.